                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LUCINDA        BEADLE,          Personal
Representative of the Estate of Daniel A.
Elrod, Deceased;                                            8:18CV82

                   Plaintiff,
                                              ORDER ON MOTION TO COMPEL
      vs.                                               AND
                                                  SHOW CAUSE ORDER
THE CITY OF OMAHA, a political
subdivision of the State of Nebraska;

                   Defendant.


      Defendant has moved to compel responses to written discovery served on
March 27, 2019. (Filing No. 53). The motion states that during a conversation on
May 8, 2019, Plaintiff’s counsel stated that Plaintiff would not be responding to
the discovery. Plaintiff has not responded to Defendant’s motion to compel, and
the deadline for doing so has passed. The motion is deemed unopposed.


      Defendant previously filed a motion to exclude Plaintiff’s identified expert
witness, explaining an expert report was never disclosed. (Filing No. 46). Plaintiff
did not respond to that motion. The motion was granted by the undersigned
magistrate judge. (Filing No. 52). Plaintiff did not appeal that order.


      Defendant moved for summary judgment on July 17, 2019. (Filing No. 49).
Plaintiff has not responded to the summary judgment motion, and the deadline
for doing so has passed.


      Based on the court’s docket, Plaintiff has neither filed nor served anything
in this case since March 1, 2019. (Filing No. 43).
      Accordingly,


      IT IS ORDERED:


      1)     Defendant’s unopposed motion to compel, (Filing No. 53), is
granted. Plaintiff shall provide full and complete answers to Defendant’s written
discovery on or before August 30, 2019, and on the date the discovery
responses are served, file a certificate of service on this court’s docket indicating
service of discovery answers. See NECivR 33.1(e), 34.1(b), and 36.1(c).


      2)     On or before August 30, 2019, Plaintiff shall show cause why this
case should not be dismissed for want of prosecution. The failure to timely
comply with this order will result in dismissal of this action without further notice.


      Dated this 16th day of August, 2019.


                                        BY THE COURT:


                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
